Citation Nr: 0610599	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-25 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
lumbosacral strain, with arthritis, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased (compensable) disability 
rating for gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to February 
1984 and from January 1988 to February 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In February 2004, the RO granted the claim of entitlement to 
an increased rating for low back strain with arthritis, and 
assigned a 20 percent disability rating, effective June 2003.  
The RO denied the claim of entitlement to an increased 
(compensable) rating for gastroesophageal reflux disease 
(GERD).  

The RO also denied the claim of entitlement to an increased 
rating for hypertension, and continued the 10 percent 
disabling rating.  With regard to this issue, the Board 
points out that the veteran did not submit a Notice of 
Disagreement to initiate the appeal process.  Therefore, the 
issue of entitlement to an increased rating for hypertension 
is not on appeal before the Board.  

In January 2006, the veteran presented personal testimony at 
a Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.  
According to the hearing transcript, during the pre-hearing 
conference, the veteran identified a medical record that was 
not associated with the claims file at the time of the 
hearing.  In response, the undersigned stated that she would 
hold the record open for a period of 30 days to allow the 
veteran to submit the medical record.  To date, more than 30 
days after the Board's hearing, the medical record has not 
been received.  

The claim for an increased rating for GERD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

Gastroesophageal reflux disease (GERD) is manifested by 
constant heartburn and pyrosis.  


CONCLUSION OF LAW

The criteria for an increased 10 percent rating for 
gastroesophageal reflux disease have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.14, 4.20, 4.27, 4.40, 4.114, Diagnostic 
Codes 7399-7346 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) VA must:  
(1) inform the claimant about the information and evidence 
that is not of record and that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimants possession that 
pertains to the claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the appellant was provided 
with correspondence pertaining to the required VCAA notice in 
August and October 2003, prior to the RO's initial 
unfavorable decision.  

The Board concludes that the discussions contained in the 
August and October 2003 notice letters (as well as additional 
correspondence, dated in May and September 2005), the RO's 
February 2004 rating decision, the May 2005 Statement of the 
Case (SOC), and the September and December 2005 Supplemental 
Statements of the Case (SSOC) informed the appellant of the 
information and evidence necessary to substantiate the claim, 
and complied with VA's notification requirements.  

The Board observes that VA has also satisfied its duty to 
assist the appellant.  The appellant has been provided with 
an opportunity to submit evidence and argument in support of 
the claims, and to respond to VA notices.  Specifically, VA 
has associated with the claims file the veteran's service 
medical records, VA medical treatment records, non-VA medical 
records, and the Board's January 2006 hearing transcript.  As 
noted above, although the veteran identified a medical record 
at the Board's hearing, he did not submit the identified 
medical record within the 30 time period in which the record 
was held open.  The appellant has not identified any 
additional evidence pertinent to the claim, which is not 
already associated with the claims file, and there are no 
additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish the effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  With 
respect to the grant of an increased rating for GERDS, the 
agency of original jurisdiction will be responsible for 
addressing any VCAA notice defect with respect to the 
effective date element when effectuating the award.  
Therefore, the Board finds that the veteran has not been 
prejudiced in the Board's favorable adjudication of his 
appeal.  See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006) (Hartman, No. 02-1506)


II.  Analysis

The veteran's primary contention is the disability of 
gastroesophageal reflux disease (GERD) has increased in 
severity.  In advancing his primary contention, the veteran 
maintains that he suffers from constant heartburn.  (See VA 
examinations, dated in September and November 2003, and the 
transcript of the January 2006 Board hearing.)

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claims, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  
Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran is in receipt of service-connected disability 
benefits for GERD under 38 C.F.R. § 4.114, Diagnostic Codes 
7399-7346 (2005).  As a reminder, where the particular 
disability for which the veteran has been service-connected 
is not listed in the Rating Schedule, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27. See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

In the veteran's case, the service-connected disability of 
GERD does not have a specific Diagnostic Code.  Consequently, 
the symptomatology associated with GERD would be rated 
according to the analogous condition of hiatal hernia under 
Diagnostic Code 7346.  Under Diagnostic Code 7346 (Hernia 
Hiatal): A 60 percent rating is assigned where there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is assigned for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is assigned when there is evidence of two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  

His medical history is significant for GERD.  He suffers from 
constant heartburn.  At the time of the VA examination, dated 
in September 2003, the veteran had a lot of pyrosis; however, 
he did not have dysphagia to solid or liquid, there were no 
findings of hematemesis or melena, no nausea or vomiting, and 
he did not have a history of weight loss or dilation of the 
esophagus.  (See VA medical treatment records from Dorn 
Veteran's Hospital, Columbia VA Medical Center (VAMC) dated 
from December 2002 to August 2003, and VA examination, dated 
in September 2003.)

Additional VA medical treatment records from the Columbia 
VAMC, dated from June 2003 to December 2003, also show that 
the veteran does not have a history of peptic ulcer, nausea 
or vomiting, or melena.  The June 2003 record indicates that 
the veteran had weight loss; his weight was 176 pounds.  
These records do not, however, indicate that the veteran 
suffers from material weight loss, as his weight at the time 
of the September 2003 VA examination was 173 pounds.  (See VA 
medical treatment records from Dorn Veterans' Hospital, 
Columbia VAMC, dated from March 2003 to February 2004, and VA 
examination, dated in September 2003.)

In the veteran's case, the evidence shows that GERD is 
manifested by chronic heartburn and a lot of pyrosis.  The 
Board finds that these symptoms more nearly approximate the 
criteria for a 10 percent rating which requires that he has 2 
or more symptoms noted in the criteria for a 30 percent 
rating.  The evidence does not, however, show that GERD is 
manifested by symptoms that are consistent with a 30 percent 
rating.  There is no evidence of dysphagia, regurgitation or 
substernal arm or shoulder pain which is productive of 
considerable impairment of health.  

In light of the foregoing, the Board finds that the veteran's 
service-connected GERD meets the criteria for a 10 percent 
rating.  The preponderance of the evidence, however, is 
against a rating in excess of 30 percent.


ORDER


Entitlement to an increased 10 percent disability rating for 
gastroesophageal reflux disease is granted.  

REMAND

The veteran is service-connected for low back strain with 
arthritis.  The claims file shows that the veteran has been 
in multiple automobile accidents, one in the 1980's and one 
in 2004.  He also was treated for falling down stairs in 
2005.  MRI and X-ray studies show that the veteran has disc 
space narrowing and degenerative disc disease.  The evidence 
is not clear as to whether the veteran's disc space 
narrowing/disc disease is related to the veteran's service-
connected lumbosacral strain or whether it is due to 
postservice injuries.  The veteran should therefore be 
scheduled for a VA examination, to include an opinion.

The Board finds that a claim of service connection for 
degenerative disc disease is inextricably intertwined with 
the claim for an increased rating for the service-connected 
lumbosacral strain with arthritis.  Where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
determining the current severity of the 
veteran's service-connected lumbosacral 
strain.  The examiner should address the 
following:

a).  List all manifestations of the 
veteran's service-connected 
lumbosacral strain (i.e. loss of 
motion, muscle spasms, etc.).

b).  Give an opinion based on 
examination findings, historical 
records, and medical principles, as 
to whether the veteran's disc space 
narrowing/disc disease is related 
to, or caused by the veteran's 
service-connected lumbosacral 
strain.  

2.  After the foregoing, the RO should 
review the veteran's claims (service 
connection for degenerative disc disease, 
as well as the claim for an increased 
rating for a lumbosacral strain with 
arthritis).  The RO should also consider 
the additional evidence added to the 
record since the most recent Supplemental 
Statement of the Case (SSOC).  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate SSOC and given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


